Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 1-5, 7, 10-16, 18, 21-26, 29-30, 32, and 34 are objected to because of the following informalities:
The claims are not conformed to the practice at the USPTO and should be amended as follow:

(Propose)  1. A luggage system, comprising:
a piece of luggage configured to store items for transport; and
three or more wheel assemblies coupled to the luggage and configured to rotate and roll in a given direction, wherein two or more of the wheel assemblies include [a] wheel rotating motors configured to rotate [a] each wheel of the two or more wheel assemblie [wheel assembly] to move the luggage in [the] a given direction, and wherein the two or more wheel assemblies that include the wheel rotating motors each further includes a slip ring configured to transmit electrical signals between components within the luggage that are stationary and components within the wheel assembly that are rolling or rotating.

s a wheel steering motor configured to orient [the] a wheel in [the] a given direction, wherein the wheel steering motor is disposed in a housing with the slip ring, and wherein a number of one or more wheel assemblies having the wheel steering motor is less than a number of two or more wheel assemblies having the wheel rotating motors.

(Propose) 3. The system of claim 1, wherein an axis about which the two or more wheel assemblies roll is offset from an axis about which the one or more wheel assemblies rotate.

(Propose)  4. The system of claim 1, wherein an axis about which the two or more wheel assemblies roll is mutually orthogonal and coincides with an axis about which the two or more wheel assemblies rotate.

(Propose)  5. The system of claim 1, wherein the wheel assemblies that include the two or more wheel rotating motors each further includes a wheel orientation sensor configured to measure [the] an orientation of the wheel. 

6. The system of claim 5, wherein the wheel orientation sensor includes a magnetic rotary encoder and a magnet. f. The system of claim 1, further comprising a central processing unit configured to instruct a wheel control module to increase, decrease, or stop input current to the wheel rotating motors when the wheel applies a force to the luggage that is in a direction different than the given direction.
In re claim 10 line 3, the words “the system” should be changed to – a system--.
In re claim 11 line 1, the words “the wheel” should be changed to – the three or more wheel--.


(Propose)  12. A self-driving system, comprising:
a body; and
three or more wheel assemblies coupled to the body and configured to rotate and roll in a given direction, wherein two or more of the wheel assemblies include [a] wheel rotating motors configured to rotate [a] each wheel of the two or more wheel assembly to move the body in [the] a given direction, and wherein the two or more wheel assemblies that include the wheel rotating motors each further includes a slip ring configured to transmit electrical signals between components within the body that are stationary and components within the wheel assembly that are rolling or rotating.

(Propose)  13. The system of claim 12, wherein one or more of the wheel assemblies further include a wheel steering motor configured to orient [the] a wheel in [the] a given direction, wherein the wheel steering motor is disposed in a housing with the slip ring, and wherein a number of one or more wheel assemblies having the wheel steering motor is less than a number of two or more wheel assemblies having the wheel rotating motors.

(Propose) 14. The system of claim 12, wherein an axis about which the two or more wheel assemblies roll is offset from an axis about which the one or more wheel assemblies rotate.

(Propose) 15. The system of claim 12, wherein an axis about which the two or more wheel assemblies roll is mutually orthogonal and coincides with an axis about which the one or more wheel assemblies rotate.

two or more wheel assemblies that include the wheel rotating motors each further includes a wheel orientation sensor configured to measure [the] an orientation of the wheel, and wherein the wheel orientation sensor includes a magnetic rotary encoder and a magnet.

 (Propose)  18. The system of claim 12, wherein the [system includes] the three or more wheel 
assemblies further include four wheel assemblies coupled to a base of the body, and [wherein] 
each of  [all four of] the four wheel assemblies includes a wheel rotating  motor[s].

21. The system of claim 12, wherein the two or more wheel assemblies are configured to move the body along a forward direction that is different than a head direction of the body.

In re claim 22, the words “the form” should be changed to – a form --.

(Propose) 23. A luggage system, comprising:
a piece of luggage configured to store items for transport;
three or more wheel assemblies coupled to the luggage and configured to rotate and roll in a given direction, wherein two or more of the wheel assemblies include [a] wheel rotating motors configured to rotate [a] each wheel of the two or more wheel assemblies [assembly] to move the luggage in the given direction, and wherein [the] each wheel rotating motor includes a rotator coupled to a stator that [are each] disposed in a housing of the wheel:
a central processing unit coupled to the luggage; and
a remote control configured to instruct the central processing unit to move the luggage in the given direction. 

(Propose) 24. The system of claim 23, wherein the two or more wheel assemblies that include the wheel rotating motors each further includes a rotary speed sensor disposed in the housing of the wheel and configured to measure [the] a rotary speed of the wheel.

(Propose) 25. The system of claim 23, wherein the two or more wheel assemblies that include the wheel rotating motors each further includes a pair of outer covers coupled to opposite sides of the housing, and a pair of bearings disposed in the housing.

(Propose) 26. The system of claim 25, wherein the two or more wheel assemblies that include the wheel rotating motors each further includes an axle that extends through the housing, the bearings, the wheel rotating motor, and the outer covers to connect the wheel assembly to a yoke of a wheel mount to couple the wheel assembly to the luggage. 

(Propose) 29. The system of claim 23, further comprising a wheel control module configured to control [the] a rotary speed of each of the two or more wheel assemblies having the wheel rotating motors.

(Propose) 30. The system of claim 29, wherein the wheel control module is configured to control [the] an amount of power supplied to the stator to control [the] a speed of rotation of the rotor and the housing about an axle of the wheel. 

(Propose) 32. The system of claim 29, wherein the wheel control module is located within the housing of each of  the two or more wheel assemblies having the wheel rotating motors.

(Propose) 34. The system of claim 29, wherein each of the two or more wheel assemblies [wheel assembly] having the wheel rotating motor [has] and one wheel control module.

 Appropriate correction is required.


Reasons for Allowance
     The following is an examiner's statement of reasons for allowance: 
	Reference to CN206249095 (hereinafter D1) is the closest art to the claimed invention.  However, D1 does not explicitly teach a luggage/self-driving system having two or more wheel assemblies that include the wheel rotating motors each further includes a slip ring configured to transmit electrical signals between components within the luggage that are stationary and components within the wheel assembly that are rolling or rotating as recited in claims 1 and 12.
	Claims 2-11 and 13-22 are depended on allowable claims 1 and 12, respectively and therefore would also be allowed if rewritten to overcome the claims objection set forth above.
	Claims 23 is allowed because D1 does not explicitly teach a luggage system having two or more wheel assemblies include wheel rotating motors configured to rotate each wheel of the two or more wheel assemblies to move the luggage in the given direction, and wherein each wheel rotating motor includes a rotator coupled to a stator that disposed in a housing of the wheel and a central processing unit coupled to the luggage.
Claims 24-35 are depended on allowable claim 23 and, therefore, would also be allowed if rewritten to overcome the claims objection set forth above.

Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.   The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONY H WINNER/               Primary Examiner, Art Unit 3611